Case: 12-10686       Document: 00512210228         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-10686
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA J. HERMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-356-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Joshua J. Herman
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Herman has not filed a response. Although Herman’s restitution
obligation remains, he has been released from prison, and the district court
imposed no further term of supervised release. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10686    Document: 00512210228     Page: 2   Date Filed: 04/16/2013

                                 No. 12-10686

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot, see
Spencer v. Kemna, 523 U.S. 1, 7 (1998).




                                       2